Motion Granted; Abatement Order filed February 20, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00642-CR
                                ____________

                 THOMAS ANDREWS EVANS II, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                     Trial Court Cause No. 540791102


                           ABATEMENT ORDER

      Appellant is challenging the denial of his pretrial motion to suppress
evidence. No findings of fact or conclusions of law were filed, although they were
requested by appellant. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App.
2006). The State has filed a motion to abate and remand for entry of findings of
fact and conclusions of law. The motion is granted.
         In Cullen, the Court of Criminal Appeals held that “upon the request of the
losing party on a motion to suppress evidence, the trial court shall state its essential
findings. By ‘essential findings,’ we mean that the trial court must make findings
of fact and conclusions of law adequate to provide an appellate court with a basis
upon which to review the trial court’s application of the law to the facts.” Id.
Accordingly, we issue the following order.
         We abate the appeal, remand this case to the trial court, and direct the trial
court to reduce to writing its findings of fact and conclusions of law on the denial
of appellant’s motion to suppress. See State v. Oages, 210 S.W.3d 643, 644 (Tex.
Crim. App. 2006); Blocker v. State, 231 S.W.3d 595, 597-98 (Tex. App.—Waco
2007, order). The trial court is to see that a supplemental clerk’s record containing
those findings is filed with the clerk of this Court within 30 days of the date of this
order.
         Appellant’s supplemental brief, if any, shall be due 20 days after the
supplemental clerk’s record is filed. The State’s brief shall be due 30 days after
appellant’s supplemental brief is filed.
         The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and conclusions are filed in this Court. The Court will also
consider an appropriate motion to reinstate the appeal filed by either party.


                                        PER CURIAM